Name: Council Regulation (EEC) No 802/85 of 26 March 1985 amending for the second time Regulation (EEC) No 4/85 laying down for 1985 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 89/ 10 Official Journal of the European Communities 29 . 3 . 85 COUNCIL REGULATION (EEC) No 802/85 of 26 March 1985 amending for the second time Regulation (EEC) No 4/85 laying down for 1985 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 4/85 (2), as amended by Regulation (EEC) No 97/85 (3), the Council laid down for 1985 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway ; Whereas Greenland's withdrawal from the European Communities became effective on 1 February 1985 ; Whereas the abovementioned Regulation includes provisions concerning Greenland waters which are now the subject of a separate Regulation ; Whereas, in accordance with the procedures laid down in the Fisheries Agreement between the European Economic Community and the Kingdom of Norway (4), the parties have held consultations on fishery licence arrangements for 1985 ; Whereas, under Article 3 of Regulation (EEC) No 170/83, the Council is required to fix the total catches allocated to third countries and the specific conditions for taking these catches ; Whereas Regulation (EEC) No 4/85 should be amended in order firstly to take account of Green ­ land's withdrawal from the European Communities and secondly to implement the results of the consulta ­ tions between the delegations of the Community and Norway on licence arrangements in 1985, Article 1 Regulation (EEC) No 4/85 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . Fishing by vessels flying the flag of Norway in the 200-mile zone of the Member States in the North Sea, the Skagerrak, the Kattegat, the Baltic Sea and the Atlantic Ocean north of 43 ° 00 ' N shall be authorized until 31 December 1985 for the species listed in Annex I within the geographical and quantitative limits laid down therein and in accordance with the provisions laid down in this Regulation.' 2. Article 3 is replaced by the following : 'Article 3 1 . Fishing within all ICES subareas by vessels exceeding 200 grt under the quotas established in Article 1 shall be subject to the holding on board of a licence issued by the Commission on behalf of the Community and to the observance of the conditions set out in the licence. 2. The Commission shall issue the licences to fish as provided for in paragraph 1 to every ship for which a licence is requested by the Norwegian authorities . 3 . Each licence shall be valid for one vessel only. When two or more vessels are taking part in the same fishing operation, each vessel shall be in possession of a licence . 4. In the event of failure to comply with the obligations laid down in this Regulation, the licence shall be withdrawn . 5 . For a maximum period of 12 months no licence shall be issued in respect of vessels for which the obligations laid down in this Regulation have not been observed . 6 . Licences issued pursuant to Regulation (EEC) No 3746/83 (] ) and valid until 31 December 1984 shall remain valid until 31 March 1985 at the latest if so requested by the Norwegian authorities.' (') OJ No L 24, 27 . 1 . 1983, p. 1 . (2) OJ No L 1 , 1 . 1 . 1985, p. 42. (3) OJ No L 13, 16 . 1 . 1985, p. 5. (4 OJ No L 226, 29 . 8 . 1980, p. 48 . 29 . 3 . 85 Official Journal of the European Communities No L 89/ 11 3 . Article 5 is replaced by the following : 'Fishing within the quotas referred to in Article 1 for blue ling, ling and tusk shall be allowed only by the method commonly known as "long-lining".' 4 . Annexes I , II and III are replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 February to 31 December 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 March 1985 . For the Council The President F. M. PANDOLFI No L 89/ 12 Official Journal of the European Communities 29 . 3 . 85 ANNEX I Fishing quotas for 1985 (tonnes) Species Area within which fishingis authorized Quantity Mackerel ICES VI a (') + VII d, e, f, h , + II a 27 000 Herring ICES VI a (  ) 5 400 Sprat ICES IV 20 000 Cod ICES IV 12 000 Haddock ICES IV 20 000 Saithe ICES IV and Skagerrak (2) 65 000 Whiting ICES IV 8 000 Plaice ICES IV 8 000 Mackerel ICES IV ; III a 26 200 Sand-eel , Norway pout, blue whiting ICES IV 50 000 (3) Blue whiting ICES II ; IV a ; VI a (') ; VI b ; VII ( «) 200 000 o Blue ling ICES IV ; V b ; VI ; VII ; II a 1 000 (6) Ling and tusk ICES IV ; V b ; VI ; VII ; II a 26 000 (6) 0 Dogfish ICES IV ; VI ; VII 1 000 Basking shark (8) ICES IV ; VI ; VII 400 Porbeagle ICES IV ; VI ; VII 200 Shrimp ICES IV 400 Other species ICES IV 5 000 (') North of 56 30 N. (2) Limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden . (3) Of which sand-eel alone not more than 50 000 tonnes or Norway pout and blue whiting together not more than 40 000 tonnes . Up to 10 000 tonnes of the Norway pout quota may be fished in ICES VI a north of 56 ° 30' N. However, this quantity should be deducted from the quota of sand ­ eel, Norway pout and blue whiting in ICES IV. (&lt;) West of 12 ° 00 ' W. (*) Of which no more than 40 000 tonnes may be fished in ICES division IV a. (6) Of which a by-catch of 20 % of cod per ship, at any moment, is authorized in ICES sub-areas VI and VII . However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground . The total by-catches should not exceed 1 000 tonnes. f7) Of which ling may be a maximum of 20 000 tonnes and tusk a maximum of 10 000 tonnes. (8) Basking shark liver. ANNEX II The following details are to be entered in the log-book after each haul when fishing within the 200 ­ nautical-mile fishing zone off the coasts of the Member States of the Community which is covered by exclusive Community rules on fisheries : 1 . the quantity (in kilograms) of each species caught ; 2. the date and the time of the haul ; 3 . the geographical position in which the catches were made ; 4. the fishing method used ; 5 . all radio messages sent in conformity with Annex III . 29 . 3 . 85 Official Journal of the European Communities No L 89/ 13 ANNEX III 1 . The information to be transmitted to the Commission and the timetable for its transmission are as follows : 1.1 . On each occasion the vessel enters the 200-nautical-mile fishing zone off the coasts of the Member States of the Community : (a) the information specified under 1 .4 ; (b) the quantity (in kilograms) of each species of fish in the hold ; (c) the date and ICES sub-area within which the master intends to commence fishing. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1 on a given day one communication shall suffice on first entry. 1.2 . On each occasion , the vessel leaves the zone referred to under 1.1 : (a) the information specified under 1 .4 ; (b) the quantity (in kilograms) of each species of fish in the hold ; (c) the quantity (in kilograms) of each species caught since the previous transmission ; (d) the ICES sub-area in which the catches were taken ; (e) the quantity (in kilograms) of each species transferred to other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made ; (f) the quantity (in kilograms) of each species landed in a port of the Community since the vessel entered the zone. 1.3 . At three-day intervals, commencing on the third day after the vessel first enters the zones referred to under 1.1 when fishing for herring and mackerel and at weekly intervals, commen ­ cing on the seventh day after the vessel first enters the zones referred to under 1.1 when fishing for all species other than herring and mackerel : (a) the information specified under 1 .4 ; (b) the quantity (in kilograms) of each species caught since the previous transmission ; (c) the ICES division in which the catches were made. 1.4. (a) The name, call sign, identification numbers and letters of the vessel and the name of its master ; (b) the licence number if the vessel is under licence ; (c) the serial number of the message ; (d) identification of the type of message ; (e) the date, the time and the geographical position of the vessel . 2.1 . The information specified under point 1 shall be transmitted to the Commission of the Euro ­ pean Communities in Brussels (telex address 24 1 89 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4 . 2.2. If it is impossible for reasons of force majeure for the message to be transmitted by the vessel, it may be transmitted on the vessel 's behalf by another vessel . No L 89/ 14 Official Journal of the European Communities 29 . 3 . 85 3 . Name of radio station Call sign of radio station Skagen BlÃ ¥vand R0nne Norddeich Scheveningen Oostende North Foreland Humber Cullercoats Wick Portpatrick Anglesey Ilfracombe Niton Stonehaven Portishead Land's End Valentia Malin Head Boulogne* Brest Saint-Nazaire Bordeaux-Arcachon Thorshavn Bergen Farsund FlorÃ ¸ Rogaland TjÃ ¸me Alesund OXP OXB OYE DAF DAK . DAH DAL DAI DAM DAJ DAN PCH OST GNF GKZ GCC , GKR GPK GLV GIL GNI GND GKA GKB GKC GKC GLD EJK EJM FFB FFU FFO FFC OXJ LGN LGZ LGL LGQ LGT LGA 4. Form of communications The information specified under point 1 concerning the fishing operations in the zones referred to under 1.1 shall contain the following elements, which shall be given in the following order :  name of vessel ,  call sign,  external identification letters and numbers,  serial number of the message for the voyage in question,  indication of the type of message according to the following code :  message when entering one of the zones referred to under 1.1 : ' IN',  message when leaving one of the zones referred to under 1.1 : 'OUT",  message when moving from one ICES sub-area to another : ' ICES',  weekly message : 'WKL',  three-day message : '2 WKL',  the geographical position,  the ICES sub-area in which fishing is expected to commence,  the date on which fishing is expected to commence,  the quantity (in kilograms) of each species of fish in the hold using the code mentioned in point 5,  the ICES division in which the catches were made,  the quantity (in kilograms) of each species transferred to other vessels since the previous transmission,  the name and call sign of the vessel to which the transfer was made,  the quantity (in kilograms) of each species landed in a port of the Community since the previous transmission, 29 . 3 . 85 Official Journal of the European Communities No L 89/15  the name of the master. 5. The code to be used to indicate the quantities of fish on board as mentioned in point 4 above :  A. Deep-water prawn (Pandalus borealis),  B. Hake (Merluccius merluccius),  C. Greenland halibut (Reinhardtius hippoglossoides),  D. Cod (Gadus morhua),  E. Haddock (Melanogrammus aeglefinus),  F. Halibut (Hippoglossus hippoglossus),  G. Mackerel (Scomber scombrus),  H. Horse mackerel (Trachurus trachurus),  I. Round-nose grenadier (Coryphaenoides rupestns),  J. Saithe (Pollachius virens),  K. Whiting (Merlangus merlangus),  L. Herring (Clupea harengus),  M. Sand-eel (Ammodytes spp),  N. Sprat (Clupea sprattus),  O. Plaice (Pleuronectes platessa),  P. Norway pout (Trisopterus esmarkii),  Q. Ling (Molva molva),  R. Other,  S. Shrimp (Pandalidae),  T. Anchovy (Engraulis encrassicholus),  U. Redfish (Sebastes spp),  V. American plaice (Hypoglossoides platessoides),  W. Squid (Illex),  X. Yellowtail (Limanda ferruginea),  Y. Blue whiting (Gadus poutassou),  Z. Tuna (Thunnidae),  AA. Blue ling (Molva dypterygia),  BB. Tusk (Brosme brosme),